Exhibit 10.29

 

Picture 2 [boot20190330ex10291f619001.jpg]

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on the date executed
below, by and between Boot Barn, Inc., (the “Company”), and Michael Love
(“Executive”) and is deemed effective on the first date of Executive's
employment, May 5, 2014 (the “Effective Date”).

 

RECITALS

 

WHEREAS, the Company wishes to employ Executive as its Vice President of
Merchandise Planning, and Executive wishes to be so employed by the Company on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises and obligations set forth below
and for other good and valuable consideration, the Company and Executive agree
and intend to be legally bound hereby as follows:

 

AGREEMENT

 

1.            POSITION AND DUTIES.

 

(a)          Position. The Company hereby agrees to employ Executive as the Vice
President of Merchandise Planning of the Company, reporting to the Company's
Chief Information Officer (the “CIO”). Executive shall have such
responsibilities and duties consistent with this position and as determined from
time to time by the Company. If requested by the Company or the CIO, Executive
will provide services as an officer to WW Top Investment Corporation, a Delaware
corporation (the “Parent”), and/or any affiliate or subsidiary of the Company
without additional compensation.

 

(b)          Location. Executive shall perform his duties at the Company's
corporate office located in Orange County, California subject to customary
travel as reasonably required.

 

2.            BEST EFFORTS. Executive agrees to devote his full business time
and best efforts to the faithful and loyal performance of his duties to the
Company (except for permitted vacation periods and reasonable periods of illness
or other incapacity). Executive shall not, directly or indirectly, provide
employment, consulting or other services or advice to any other person or entity
other than the Parent or an affiliate or subsidiary of the Company as directed
by the Company. Executive shall not, directly or indirectly, engage or
participate in any outside activity that would, or may be perceived to, conflict
with the best interests of the Company.

 

3.            TERM.    This Agreement shall commence on the Effective Date and
continue until Executive's separation of employment as set forth in Section 6.

 

4.            COMPENSATION AND BENEFITS.

 

(a)          Base Salary. The Company shall pay Executive an annualized base
salary in the amount of Two Hundred Twenty-Five Thousand Dollars. ($225,000),
less applicable withholdings under state and federal law (the “Base Salary”) in
accordance with the Company's normal payroll practices. Executive's performance
and any salary adjustments will be subject to annual review in accordance with
Company practices and in the discretion of the Company.

 

(b)          Bonus. Executive shall be eligible to participate in the Company’s
bonus  (“bonus”) plan pursuant to the terms and conditions of that plan.
Executive's potential target bonus compensation will be 30% of Executive's Base
Salary each year, and will be based upon goals (including, without limitation,
achieving revenue and EBITDA targets) established by the Company. The actual
bonus amount earned will be dependent upon the achievement of a combination of
Company and personal annual performance objectives established by the Company
and/or set forth in the annual plan. The portion of Executive's bonus
attributable towards achievement of EBITDA targets has the potential to double,
based upon the Company's overall EBITDA performance. Accordingly, depending on
whether










such objectives are under-or over-achieved, the actual amount payable to
Executive, if any, as an annual performance bonus may be less than, equal, or
greater to the target specified above. Subject to Executive's continued
employment with the Company through the date on which such bonuses are paid, any
bonus payable pursuant to this Section 4(b) shall be paid at the same time as
bonuses are payable to other executive officers of the Company and in accordance
with the provisions of the bonus plan generally applicable to the Company's
executive officers in effect from time to time, but no later than 120 days
following the end of the Company's fiscal year to which the bonus relates.
Consistent with Company practices, Executive's first year bonus award will be
prorated based on his actual start date to the end of the applicable fiscal
year.

 

(c)          Guarantee Bonus. Executive shall be paid a guaranteed bonus
(“guarantee bonus”) in the amount of Fifty Thousand Dollars ($50,000) for the
fiscal plan year of 2015. The guarantee bonus is considered a portion of
Executives bonus as outlined in section (b). Therefore, regardless of meeting
the requirements for the bonus in the fiscal plan year of 2015, Executive will
receive the guarantee bonus and in addition based on the requirements as
outlined in section (b) will be eligible to earn the additional bonus up to a
maximum of 30%. Such bonus shall be paid at the same time as bonuses are payable
to other executive officers of the company and in accordance with the provisions
of the bonus plan, but no later than 120 days following the end of the Company's
fiscal year to which the bonus relates.

 

(d)          Sign-on Bonus. Executive shall be paid a one-time, sign-on bonus in
the amount of Thirty Thousand Dollars ($30,000). This bonus is considered
taxable income and is therefore subject to all legally required withholdings and
deductions. The bonus will be paid on the first pay period following thirty (30)
days of employment.

 

(e)           Equity.  On the Effective Date, Executive will be granted 4,000
options to purchase the common stock of WW Top Investment Corporation, at a
strike price as determined by the Board of Directors of the Company. All options
provided hereunder will be subject to the terms of the WW Top Investment
Corporation 2011 Equity Incentive Plan and standard option agreement which will
be provided to Executive, in force and as amended from time to time.

 

(f)            Paid Time Off. Executive shall be eligible to accrue 3 weeks of
paid time off (“PTO”) (prorated to reflect partial years worked) each calendar
year. Executive may carry over accrued and unused PTO to the next calendar year,
provided that, Executive shall accrue no more than 4.5 weeks of PTO (the “PTO
Cap”). If Executive reaches the PTO Cap, Executive shall not accrue any
additional PTO until he uses his PTO so that the balance falls below the PTO
Cap. Any PTO used for vacation shall be taken at the reasonable and mutual
convenience of the Company and Executive. Any accrued and unused PTO shall be
paid to Executive upon termination. In addition, Executive shall receive certain
paid holidays as set forth in the employee handbook.

 

(g)           Benefits. Executive shall be eligible to participate in any
Company-sponsored health and welfare benefit plans or programs of the Company in
effect from time to time and available to other similarly-situated officers of
the Company. The amount, eligibility and extent of the benefits shall be
governed by the applicable benefit plan or program of the Company as in force
and amended from time to time.

 

(h)           Relocation. Executive will be provided relocation benefits to
assist in the move to California, provided they are within the Company's Travel
& Expenses policy. This benefit is provided with the understanding that, if you
should voluntarily leave WW Top Investment Corporation before the end of one (1)
year from your initial date of employment, you will reimburse the Company for
such benefits paid. The terms of the relocation package are as follows: (a) the
company will pay for relocation costs for the physical move of your possessions
up to, but not to exceed fifteen thousand dollars ($15,000) - the amount will be
determined based on two (2) moving estimates, (b) one house hunting trip for
Executive and wife, (c) final transportation flights for Executive and wife from
Illinois to California, and (d) temporary housing or cash equivalent applied to
rent/mortgage in California (provided Executive still owns residence










in Illinois) for up to six (6) months. Relocation benefits are to be considered
taxable income; in which case it will be included as taxable income in your W2
for the taxable year in which you received the benefit and the company will not
gross up your taxes proportionately. Executive is advised to confer with his
personal tax counsel if there are any questions regarding the taxability of this
allowance or any other payment made on behalf of you by the Company.

 

5.            EXPENSES. The Company shall reimburse Executive for all reasonable
business expenses of types authorized by the Company and reasonably and
necessarily incurred or paid for by Executive in the performance of his duties,
responsibilities, and authorities hereunder. Executive shall provide the Company
with reasonable documentation and receipts establishing the amount and nature of
such expenses. Executive shall comply with such reasonable budget limitations
and approval and reporting requirements with respect to expenses as the Company
may establish from time to time.

 

6.           TERMINATION. Executive and the Company may terminate this Agreement
for any reason or no reason, at any time, as set forth in this Section 6. Upon
termination of Executive's employment for any reason, Executive is entitled to
no other payments, compensation, severance or benefits except as expressly
stated in this Section 6.

 

(a)          Termination Without Cause. The Company may terminate Executive's
employment without Cause (defined in Section 6(c)(ii)), other than as a result
of Executive's death or disability, by providing Executive written notice. If
Executive's employment is terminated by the Company without Cause, the Company
shall pay Executive: (i) the Accrued Obligations (defined in Section 6(c)(i))
and (ii) the Severance Payment (defined in Section 6(c)(iii)), provided that,
Executive will only be entitled to receive the Severance Payment if he executes,
delivers and does not revoke (if applicable) a general waiver and release of all
claims against the Company, the Parent and their affiliates and subsidiaries no
later than sixty (60) days after his termination date, in a form to be provided
by the Company (the “Release”), and he complies with his continuing obligations
as set forth in Section 7 of this Agreement.

 

If Executive's employment is terminated pursuant to this Section 6(a), then
except as set forth in this Section 6(a), the Company shall have no further
obligation to Executive or liability under this Agreement by way of compensation
or otherwise.

 

(b)          Other Terminations. If Executive's employment terminates for any
reason other than as set forth in Section 6(a), including for Cause, due to his
death or disability, or if Executive resigns his employment for any reason,
Executive will be entitled to receive only the Accrued Obligations; he will not
receive the Severance Payment or any other post-termination severance or other
benefits, and the Company shall have no further obligation to Executive or
liability under this Agreement by way of compensation or otherwise.

 

(c)          Certain Definitions. For purposes of this Agreement:

 

(i)           “Accrued Obligations” shall mean: (1) the amount of any accrued
but unpaid Base Salary, less applicable withholdings and deductions, due and
owing to Executive as of the date of termination; (2) any accrued and unused
paid time off, less applicable withholdings and deductions, through the date of
termination and/or other vested benefit to which Executive is entitled under any
Company plan or program; and (3) reimbursement of expenses incurred by Executive
in accordance with this Agreement and not previously reimbursed through the date
of termination.

 

(ii)         “Cause” shall mean, each by the Company:

 

(A)         Executive's refusal or failure to perform his duties and
responsibilities under this Agreement, to follow any instruction issued by the
Company or the CEO, or to comply with any written policies or procedures of the
Company (including, but not limited to, the Company's policies prohibiting
discrimination and harassment, drug policy, etc.);










(B)         Executive's engagement in any act of misfeasance or nonfeasance of
his assigned duties, theft, fraud, embezzlement, falsification of Company
documents, misappropriation of funds or other assets of the Company or in any
conduct which is damaging to the goodwill, business or reputation of the
Company;

 

(C)        Executive's conviction by a court of competent jurisdiction of, or
his pleading guilty or nolo contendere to any felony or crime involving moral
turpitude that is damaging to the reputation of the Company; or

 

(D)        Executive's breach of any of his obligations contained in this
Agreement or the Confidential Information Agreement (defined below).

 

(iii)         “Severance Payment” shall mean Executive's Base Salary in effect
on the termination date payable for a period of six (6) months from the
termination date, as salary continuation payments in accordance with the
Company's normal payroll practices, the first installment of which shall be made
on the first regular payroll period following the sixtieth (60th) day after the
termination date (and will include any Severance Payment installment that would
have otherwise been paid during the period following the termination date
through the date of the first Severance Payment installment); provided that
Executive has executed and delivered the Release and the Release is irrevocable
as of such date.

 

7.            CONFIDENTIAL INFORMATION AND NON-SOLICITATION. As a condition of
employment, Executive shall be required to execute, deliver and comply with the
Company's Confidential and Proprietary Information Agreement (“Confidential
Information Agreement”) provided to Executive contemporaneously herewith.
Termination of Executive's employment with the Company, however caused, shall
not affect Executive's continuing obligations under the Company's Confidential
Information Agreement.

 

8.          GENERAL.

 

(a)          Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any part, clause, or condition of this Agreement is held
to be partially or wholly invalid, unenforceable, or inoperative for any reason
whatsoever, such invalid provision shall not affect any other provision or
portion hereof, which shall continue to be effective as though such invalid,
unenforceable or inoperative part, clause or condition had not been made.

 

(b)          Representation and Warranties. Executive represents and warrants
that: (i) his employment with the Company does not and will not breach any
agreements with or duties to any third party; (ii) he has no obligations or
commitments inconsistent with the terms of this Agreement or with undertaking an
employment relationship with the Company; (iii) he will not enter into any
agreement or engage in any activity which would conflict with this Agreement or
which would otherwise materially interfere with his duties hereunder and/or the
best interests of the Company, the Parent, or any subsidiary or affiliate
thereof; (iv) he has had the opportunity to consult legal counsel and a tax
advisor of his own choosing In regard to this Agreement, and (v) he knowingly
and voluntarily has entered into this Agreement, based on his own judgment, and
not on any representations, inducements or promises other than those expressly
contained in this Agreement.

 

(c)           Waivers/Construction. No delay or omission by either party hereto
in exercising any right, power or privilege hereunder shall impair such right,
power or privilege, nor shall any single or partial exercise of any such right,
power or privilege preclude any further exercise thereof or the exercise of any
other right, power or privilege. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.










(d)          Withholding. All compensation (including bonuses and severance, if
applicable) payable by the Company to Executive hereunder shall be reduced prior
to the delivery of such payment to Executive by an amount sufficient to satisfy
any applicable federal, state, local or other tax withholding requirements.

 

(e)          Successors and Assigns; Assignment.  Executive shall not assign
this Agreement and any attempt by his to do so will be deemed null and void.
This Agreement will be binding upon and inure to the benefit of the Company, its
successors and assigns, and may be assigned by the Company to the Parent or any
subsidiary or affiliate thereof, or to a person or entity which is a successor
in interest to substantially all of the business operations or assets of the
Company.

 

(f)            Entire Agreement; No Oral Modification. This Agreement contains
the entire understanding of the parties with respect to Executive's employment
with the Company, and supersedes any and all prior or contemporaneous agreements
and understandings relating to Executive's employment with the Company. This
Agreement cannot be amended or modified except pursuant to a written instrument
signed by Executive and the CEO.

 

(g)           Governing Law. This Agreement shall be construed in accordance
with the laws of the State of California.

 

(h)           Section Headings. The section and subsection heading of this
Agreement are included for purposes of convenience only, and shall not affect
the construction or interpretation of any of its provisions.

 

(i)            Counterparts. This Agreement may be executed by facsimile or pdf
signature and in multiple counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

9.           409A. It is intended that compensation paid or delivered to
Executive pursuant to this Agreement is either paid in compliance with, or is
exempt from, Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder (“Section 409A”), and this Agreement
shall be interpreted and administered accordingly. However, the Company does not
warrant to Executive that all amounts paid or delivered to his will be exempt
from, or paid in compliance with, Section 409A, and Executive should seek the
advice of a tax advisor. If and to the extent necessary to comply with Section
409A, for the purposes of determining when amounts otherwise payable on account
of Executive's termination of employment under this Agreement will be paid,
“terminate”, “terminated” or “termination” or words of similar import relating
to Executive's employment with the Company, as used in this Agreement, shall be
construed as the date that Executive first incurs a “separation from
service” from the Company within the meaning of Section 409A. In addition, any
right to a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Employment Agreement to be duly executed as of the date and
year written below.

 

 

 

 

 

 

 

 

BOOT BARN, INC.

 

 

 

 

 

Dated:

4/8/14

 

By:

/s/ James G. Conroy

 

 

 

 

James G. Conroy

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

Dated:

4/2/14

 

By:

/s/ Michael A. Love

 

 

 

Michael A. Love

 



